Appeal by the defendant from a judgment of the Supreme Court, Queens County (McCann, J.), rendered October 31, 1996, convicting him of robbery in the first degree (two counts), robbery in the second degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he did not receive the effec*625tive assistance of counsel is without merit. The defendant received meaningful representation under the totality of the circumstances (see, People v Flores, 84 NY2d 184, 187; People v Ellis, 81 NY2d 854, 856; People v Baldi, 54 NY2d 137). Moreover, the defendant’s sentence was not excessive (see, People v Danny G., 61 NY2d 169, 175; People v Brown, 136 AD2d 1, 17, cert denied 488 US 897; People v Semkus, 122 AD2d 287, 288; People v Suitte, 90 AD2d 80, 85-86).
The defendant’s remaining contentions are without merit. Bracken, J. P., Sullivan, Altman and Friedmann, JJ., concur.